    Case: 1:21-cv-02006 Document #: 30 Filed: 06/15/21 Page 1 of 4 PageID #:1046




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PROTECT OUR PARKS, INC., et al.
                              )
                              )
                              )
             Plaintiffs,      )
                              )
       v.                     )                      Case No. 21 CV 2006
                              )
PETE BUTTIGIEG,               )                      Judge John Robert Blakey
SECRETARY OF THE U.S.         )
DEPARTMENT OF TRANSPORTATION, )
et al.                        )
                              )
       Defendants.            )

               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs, through their undersigned counsel and pursuant to Fed. R. Civ. P. 65, submit the

following Motion for Preliminary Injunction, and in support of their motion state as follows:

       1.      Plaintiffs in this matter have filed their complaint against the Defendants largely

emanating from various federal reviews which approved the placement of the Obama Presidential

Center in Jackson Park.

       2.      With various federal reviews completed, the City of Chicago, Chicago Park District

and the Barack Obama Foundation have announced that “groundbreaking” on the Obama

Presidential Center will begin this fall. In discussion with counsel for the Defendants regarding

these issues, counsel for Plaintiffs was informed that “groundbreaking” may occur as early as mid-

August 2021 at least with certain aspects of the project that will impact environmental, historical,

and related resources.

       3.      Specifically, the City has indicated that it may start roadwork on Hayes Drive, one

of the original roadways in Jackson Park. While the contract for that work has not been issued
    Case: 1:21-cv-02006 Document #: 30 Filed: 06/15/21 Page 2 of 4 PageID #:1047




yet, the City indicated that such items may be in place by mid-August. Further, that road work

may also involve incursions into parkland on the eastern and western edges of Jackson Park, and

those incursions will involve the removal of trees on both sides, impacting both environmental and

historical resources.

         4.       Separately, the Obama Foundation has indicated that in regards to the

“groundbreaking” it intends to initiate, that will involve construction related excavation and site-

clearing on the 19.2 acres of land that are proposed to be used for its campus. That will involve

tearing up the land and removal of the famed Women’s Garden, as well as the loss of hundreds of

trees (tree removal is to occur after September 1, 2021).

         5.       Because these groundbreaking activities will cause permanent and irreparable harm

to the Plaintiffs, Plaintiffs seek by way of this motion a preliminary injunction which would enjoin

the Defendants from the actions associated with proposed “groundbreaking” that would alter the

environmental, architectural and historic elements of Jackson Park until the matters set forth in

Plaintiffs’ complaint are heard on the merits.

         6.       As set forth in the accompanying brief in support 1 and supporting materials,

Plaintiffs meet the requirements for a preliminary injunction, which include a showing of: (i) a

likelihood of success on the merits; (ii) a likelihood of irreparable harm in the absence of injunctive

relief; (iii) that the balance of equities weighs in favor of an injunction; and (iv) that the public

interest favors injunctive relief. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

         7.       For the reasons set forth in the brief in support of their Motion for preliminary

injunction, Plaintiffs respectfully request that their Motion forPreliminary Injunction be granted,



1
  Plaintiffs have sought leave to file a brief in excess of fifteen pages as part of a motion filed by the parties
regarding various scheduling issues (Docket No. 22), and as such will file the brief in support subject to the Court’s
ruling on that motion.

                                                          2
    Case: 1:21-cv-02006 Document #: 30 Filed: 06/15/21 Page 3 of 4 PageID #:1048




and that this Court enjoin the Defendants from taking steps to alter the architectural, historic, and

environmental elements of Jackson Park, including but not limited to excavations for the

construction of the OPC campus, any roadwork on Hayes, Cornell and Marquette or any of the

historic roadways that comprise Jackson Park that would permanently alter those roads, any

changes or alterations to the Midway Plaisance, efforts to remove and relocate the Women’s

Garden, any destruction of trees or alterations that would impact the lagoons, or any other activity

that would permanently alter any environmental or historic resources in Jackson Park while the

case is pending and the matters in the complaint are addressed on the merits.

Dated: June 15, 2021                                  Respectfully submitted,

                                                      By: /s/ Michael Rachlis
                                                      Michael Rachlis
                                                      RACHLIS DUFF & PEEL, LLC
                                                      542 South Dearborn, Suite 900
                                                      Chicago, IL 60605
                                                      (312) 733-3950
                                                      mrachlis@rdaplaw.net

                                                      Richard A. Epstein
                                                      16 Thomas Place
                                                      Norwalk CT 06853
                                                      raepstein43@gmail.com

                                                      Attorneys for Plaintiffs




                                                 3
    Case: 1:21-cv-02006 Document #: 30 Filed: 06/15/21 Page 4 of 4 PageID #:1049




                                 CERTIFICATE OF SERVICE

        I, Michael Rachlis, an attorney, hereby certify that on this 15th day of June, 2021, I

caused a copy of the Plaintiffs’ Motion for Preliminary Injunction to be electronically filed

with the Clerk of the United States District Court for the Northern District of Illinois using the

CM/ECF system, which will send notification of such filing to all parties that have appeared in

this action.



                                                              /s/ Michael Rachlis




                                                  4
